NOT FOR PUBLICATION                           FILED
                                                                          OCT 27 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



HAI ZHANG,                                       No.   19-71963

             Petitioner,                         Agency No. A208-613-973

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 22, 2020**
                               Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Petitioner Haiming Zhang seeks review of the decision of the Board of

Immigration Appeals (BIA) affirming the Immigration Judge’s (IJ) denial of his

applications of asylum and withholding of removal on adverse credibility grounds.

He also challenges the BIA’s alternative holding that his claims fail even if he

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
were deemed credible. We have jurisdiction under 8 U.S.C. § 1252 to review final

orders of removal. We review for substantial evidence “denials of asylum [and]

withholding of removal.” Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir.

2017) (citation omitted). Factual findings, including adverse credibility

determinations, will be upheld “unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Garcia v. Holder, 749 F.3d 785, 789 (9th

Cir. 2014) (citations omitted). We deny the petition.

      “[T]o secure entry to the United States and to escape their persecutors,

genuine refugees” may make false statements. Gulla v. Gonzales, 498 F.3d 911,

917 (9th Cir. 2007) (citing Akinmade v. INS, 196 F.3d 951, 955 (9th Cir. 1999)).

Otherwise, knowingly making false statements “always counts as substantial

evidence supporting an adverse credibility finding.” Singh v. Holder, 643 F.3d
1178, 1181 (9th Cir. 2011). Because the BIA adopted the IJ’s decision and

provided its own analysis, the Court reviews both decisions. Flores-Lopez v.

Holder, 685 F.3d 857, 861 (9th Cir. 2012).

      Here, the IJ identified, and the BIA relied on, falsehoods in Zhang’s visa

application, the implausibility of the circumstances surrounding his application,

and the lack of corroboration. See Shrestha v. Holder, 590 F.3d 1034, 1044 (9th

Cir. 2010) (holding under the totality of the circumstances standard, an IJ may rely


                                         2
on inconsistencies and “any other relevant factor”). The IJ found no reason for the

falsehoods of Zhang’s occupation and his wife’s name in his visa application,

which was intended for vacation in the United States. The IJ found it implausible

that Zhang applied for the visa around the same time that his father’s foot pain

became more severe, because he was concerned about his father and supporting his

family. The IJ found it implausible that Zhang discovered the falsehoods in his

visa application right before his interview at the United States consulate and had no

opportunity to fix them, and that he interviewed only because the agent who

prepared his application threatened to fine him. The IJ also highlighted the

insufficient corroboration from Zhang’s wife and the unnamed neighbor set to

accompany him on vacation to the United States.

      Accordingly, the record does not compel the conclusion that the adverse

credibility determination was erroneous. Thus, the petition for review is

DENIED.1




1
  Because we hold that the BIA’s adverse credibility finding was supported by
substantial evidence, we need not consider the BIA’s alternative holding, for which
the BIA presumed that Zhang was credible. Separately, we may not consider
Zhang’s argument that his corroborating evidence independently establishes his
asylum claim because he did not exhaust this argument before the BIA. See
Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
                                          3